DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note the foreign priority document is not in English and a certified English translation has not been provided by Applicant; a certified English translation might be necessary to overcome the date of a reference relied upon by the examiner. See MPEP 213 and 37 CFR 1.55(g)(3)-(4).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schonacher et al – hereafter Schonacher – (GB 2288441 A).

Regarding claim 1, Schonacher teaches a leading-edge shield (Fig.1, 5 on left side) for a turbomachine blade (Fig.1, 6), said leading-edge shield comprising a pressure-side wing and a suction-

Regarding claim 2, Schonacher further teaches the at least one shaped segment of the rear edge of the suction-side wing is closer to the top edge than to the bottom edge of the suction-side wing (Fig.1; note that claim 6 discloses elements 18 extend on the suction-side as well as the pressure-side).

Regarding claim 6, Schonacher further teaches said rear edge of the suction-side wing presents a plurality of shaped segments that are shaped in such a manner that the length of the suction-side wing within each shaped segment is shorter than the length of the suction-side wing at each round end of the same shaped segment (Fig.1; note that claim 6 discloses elements 18 extend on the suction-side as well as the pressure-side).

Regarding claim 7, Schonacher further teaches the leading-edge shield is made of metal material (page 5 line 11-16; note “metallic protective contours 5”).

Regarding claim 8, Schonacher further teaches a blade (Fig.1, 4) extending heightwise from a blade root to a blade tip (Fig.1) and comprising a blade body and a leading-edge shield (Fig.1, 5 on left side) according to claim 1 (see claim 1 above) assembled on the blade body, the blade body being made of fiber-reinforced organic matrix composite material (page 1 line 10-15; note “produced to an increasing extent from fibre-reinforced materials”), and the leading-edge shield being made of metal (page 5 line 11-16; note “metallic protective contours 5”).

Regarding claim 10, Schonacher further teaches turbomachine including a plurality of blades (page 1 line 10-15; note “Blades of fluid-flow engines, such as for example fan blades of turbine aero engines”), each of the blades according to claim 8 (see claim 8 above).

Regarding claim 11, Schonacher further teaches a fan including a plurality of blades (page 1 line 10-15; note “Blades of fluid-flow engines, such as for example fan blades of turbine aero engines”), each of the blades according to claim 8 (see claim 8 above).

Regarding claim 12, Schonacher further teaches a turbofan (page 1 line 10-15; note “Blades of fluid-flow engines, such as for example fan blades of turbine aero engines”) including a fan according to claim 11 (see claim 11 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schonacher et al – hereafter Schonacher – (GB 2288441 A).

Regarding claims 3-5, Schonacher teaches the limitations of claim 1, however, does not explicitly teach the length of the suction-side wing within the at least one shaped segment is at least 10% shorter (claim 3), at least 15% shorter (claim 4) and at least 30% shorter (claim 5) than the length of the suction-side wing at each round end of this the at least one shaped segment.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In the current instance the only difference between claims 3-5 and the disclosed leading-edge shield assembly of Schonacher are the relative dimensions of the at least one shaped segment is at least 10% shorter (claim 3), at least 15% shorter (claim 4) and at least 30% shorter (claim 5) than the length of the suction-side wing at each round end of this the at least one shaped segment. Since Schonacher have disclosed a leading-edge shield assembly with the claimed components and, if having said claimed relative dimensions between the length of the at least one shaped segment and the length of the suction-side wing would not perform differently than the prior art device, the claims are not patentably distinct and said relative dimensions modification would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schonacher et al – hereafter Schonacher – (GB 2288441 A) as applied to claim 8 above, and further in view of Bliss (US 3,989,406).
Regarding claim 9, Schonacher et al – hereafter Schonacher – (GB 2288441 A) teaches all the limitations of claim 8, see above, however, does not explicitly teach the leading edge presents back sweep equal to or greater than 30°.
Bliss teaches turbofan engines including a multi bladed fan rotor (column 1 lines 14-19). Bliss further teaches that the fan rotor blade back sweep is recognized as a result effective variable that is acoustically desirable because of prevention of shocks generation along the leading edge of the blade (column 6 lines 23-26).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the blade of Schonacher by having the leading edge presents back sweep equal to or greater than 30° via routine experimentation because the back sweep of the leading edge has been recognized as a result effective variable that is acoustically desirable because of prevention of shocks generation along the leading edge of the blade as taught by Bliss.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 29 December 2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Examiner, Art Unit 3745